United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1459
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Virgil Apodaca, Sr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: March 12, 2018
                              Filed: August 07, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, SHEPHERD, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

       On November 17, 2016, Virgil Apodaca, Sr. pled guilty to conspiracy to
distribute and possession with intent to distribute methamphetamine in violation of
21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C). Prior to sentencing, the district court1 ordered
Apodaca’s pre-trial release due to his many health complications on the condition that
Apodaca take the appropriate steps to address an outstanding warrant in state court
for driving on a revoked license. Apodaca did not resolve the warrant. Instead, he
continued driving on a revoked license and at one point struck and seriously injured
a pedestrian. On February 13, 2017, the district court sentenced Apodaca to 96
months imprisonment. Apodaca appeals his sentence, arguing that it is substantively
unreasonable because the district court did not give enough weight to his failing
health and gave too much weight his traffic accident when imposing the sentence.
We disagree and affirm.

       When reviewing a defendant’s sentence for substantive unreasonableness, “we
apply a [deferential] abuse-of-discretion standard.” United States v. Peterson, 887
F.3d 343, 349 (8th Cir. 2018) (alternation in original) (internal quotation marks
omitted). “A district court abuses its discretion when it fails to consider a relevant
and significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Jauron, 832 F.3d 859, 864 (8th Cir. 2016) (internal
quotation marks omitted). We presume that a sentence is reasonable when it “falls
within the advisory Guidelines range.” Id.

      When imposing a sentence, the district court must apply the 18 U.S.C.
§ 3553(a) factors, but it “has substantial latitude to determine how much weight to
give the various factors.” Peterson, 887 F.3d at 349 (internal quotation marks
omitted). “Where [a] district court in imposing a sentence makes an individualized
assessment based on the facts presented . . . such [a] sentence is not unreasonable.”



      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.

                                          -2-
United States v. Parker, 762 F.3d 801, 812 (8th Cir. 2014) (first alternation in
original) (internal quotation marks omitted).

       The Pre-Sentence Report, which neither party challenged, calculated
Apodaca’s total offense level as 21 and placed him in Criminal History Category VI.
Thus, Apodaca’s Guidelines sentencing range was 77-96 months imprisonment. The
district court’s sentence of 96 months imprisonment falls within the Guidelines
sentencing range, so we presume that the sentence was reasonable. Apodaca has
failed to present any evidence rebutting that presumption.

       The district court expressly stated that it was “required to consider a number
of factors when imposing a sentence” and proceeded to list several of the § 3553(a)
factors. The court then considered those factors, heavily emphasizing Apodaca’s
criminal history, the need to avoid unwarranted sentencing disparities, and the need
to protect the public. Apodaca’s criminal history is extensive and includes acts of
violence. He also has a history of involving his sons in his drug dealing activities.
Furthermore, on pre-trial release, he continued to violate the law and endanger the
public by failing to resolve a warrant for driving on a revoked license, continuing to
drive on a revoked license, and hitting and injuring a pedestrian with his vehicle.
These facts demonstrate an incredible antipathy for the law and disregard of public
welfare. The district court was well within its discretion to give those factors
significant weight. See Peterson, 887 F.3d at 349. Finally, the district court
considered Apodaca’s failing health, but was within its authority to determine that
Apodaca’s health problems did not outweigh the other factors. See id. Therefore, we
find that the district court did not abuse its discretion and Apodaca’s sentence is not
substantively unreasonable.

      For the foregoing reasons, we affirm.
                      ______________________________



                                         -3-